Ogden, J.
There was error in this cause in rendering judgment by default, without the intervention of a jury; and the motion to set aside the judgment and grant a new trial should have been sustained.
The note sued on, by its indorsements showed .that the demand was not liquidated. The indorsement states that the note is entitled to a credit for rent of a certain farm, and the amount thus tobe credited should have been proven; and if so, then a jury should have been empaneled. It may be true, as counsel claim, that there was no rent due, but we think, if that be so, it should have been proven to the satisfaction of a jul7*
The judgment is reversed and the cause remanded. ■
Reversed and remanded.